Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed May 18th 2021. By the amendment claims 1-16 are pending with claims 1 and 9 being amended. Unless otherwise stated, the applicant’s amendments have overcome all objections and U.S.C 112 rejections.

Information Disclosure Statement
The Information Disclosure Statement filed on May 18th, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 6, 9-11 and 14 are rejected under 35 USC. 103 as being unpatentable over Parkinson (US 1348043 A) in view of Singh (How to Make a Seed Separator and Seed Cleaner you tube video). 

With regards to claim 1, Parkinson discloses an apparatus for the separation of a stream of mixed materials (Col. 1, L18-20), said mixed materials including a first class of materials of lesser density and greater aerodynamic drag and a second class of materials of greater density and lesser aerodynamic drag (Col. 1, L24-26), said apparatus comprising: a housing (Fig. 1) having an entry portal on its upper surface (hopper 16), for receiving said stream of mixed materials; at least a first preparation ramp (directing board 13), mounted at an angle to the horizontal, such that said stream of mixed materials impacts said first preparation ramp and slides downwardly along a surface thereof (Col. 3, L54-56); a separation ramp 
Parkinson does not disclose that said stream of mixed materials impacts the separation ramp at an impact zone and that the air stream directed substantially at or above said impact zone of said separation ramp.
However Singh, discloses that said stream of mixed materials impacts the separation ramp at an impact zone and that the air stream directed substantially at or above said impact zone of said separation ramp (0:03:12-0:03:30). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the air stream of Parkinson, in the position disclosed by Singh in order to remove lighter material that is partially stuck to the heavier material. 

With regards to claim 2, Parkinson and Singh disclose all the elements of claim 1 as outlined above. Parkinson further discloses wherein said source of pressurized air is aimed at said separation ramp such that the bulk of the air stream is located vertically above the point at which the stream of mixed materials impacts the separation ramp (Fig. 1; air inlets 4). 

With regards to claim 3, Parkinson and Singh disclose all the elements of claim 1 as outlined above. Parkinson further discloses wherein the angle made by the separation ramp to the horizontal is adjustable (Col. 3, L26-29).



  
  With regards to claim 9, Parkinson discloses a method for the separation of a stream of mixed materials (Col. 1, L18-20), said mixed materials including a first class of materials of lesser density and greater aerodynamic drag and a second class of materials of greater density and lesser aerodynamic drag (Col. 1, L24-26), said method comprising the following steps: providing a separator (Fig. 1), said separator comprising: a housing (Fig. 1) having an entry portal (hopper 16) on its upper surface, at least a first preparation ramp (directing board 13), mounted at an angle to the horizontal, a separation ramp (pivoting board 11), mounted at an angle to the horizontal beneath said first preparation ramp; and a source of pressurized air (fan 3), providing an air stream directed at said separation ramp (air inlets 4); dispensing said stream of mixed materials into said entry portal (Col. 4, L49-53), such that said stream of mixed materials impacts said first preparation ramp and slides downwardly along a surface thereof, and falls thence onto said separation ramp (Col. 3, L54-56); and employing said stream of air to separate said steam of materials (Col. 3, L12-18), such that said first class of materials of lesser density and greater aerodynamic drag are blown up said separation ramp and over a rear edge thereof, for collection in a light side portion (18-20) of a bottom of said housing, while said second class of materials of greater density and 15lesser aerodynamic drag descend said separation ramp and fall off a forward edge thereof for collection in a heavy side portion (10) of the bottom of said housing (Col. 1, L23-27).

Parkinson does not disclose that the stream of air causes the mixed materials to fall onto the separation ramp at an impact zone, said stream of air being directed substantially at or above said impact zone.
However Singh, discloses that the stream of air causes the mixed materials to fall onto the separation ramp at an impact zone, said stream of air being directed substantially at or above said impact 

With regards to claim 10, Parkinson and Singh disclose all the elements of claim 9 as outlined above. Parkinson further discloses wherein said source of pressurized air is aimed at said separation ramp such that the bulk of the air stream is located vertically above the point at which the stream of mixed materials impacts the separation ramp (Fig. 1; air inlets 4).

With regards to claim 11, Parkinson and Singh disclose all the elements of claim 9 as outlined above. Parkinson further discloses wherein the angle made by the separation ramp to the horizontal is adjustable (Col. 3, L26-29).

With regards to claim 14, Parkinson and Singh disclose all the elements of claim 9 as outlined above. Parkinson further discloses the apparatus comprising a second preparation ramp (Fig 1; multiple directing boards 13).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson and Singh as applied to claims 1 and 9, respectively above, and further in view of  Gillespie (US 9968942)..

With regards to claim 4 and 12, Parkinson and Singh disclose all the elements of claims 1 and 9 as outlined above. Parkinson and Singh do not disclose wherein the angle of incidence of the air stream on the separation ramp is adjustable.
However, Gillespie discloses wherein the angle of incidence of the air stream on the separation ramp is adjustable (Col. 2, L42-44).Additionally, it is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention to make the angle of the air stream .  

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson and Singh as applied to claims 1 and 9, respectively above, and further in view of  Garabedian et al. (US 20190060956), hereafter Garabedian.

With regards to claim 5 and 13, Parkinson and Singh disclose all the elements of claim 1 as outlined above. Parkinson and Singh do not disclose wherein the velocity of the air stream is adjustable. 
However Garabedian discloses wherein the velocity of the air stream is adjustable (P0013, L10-13. Additionally, it is considered to be within the skill of a person with ordinary skill in the art before the effective filing date of the invention to make the velocity of the air stream adjustable (MPEP 2144.04.V.D). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the velocity of the air stream adjustable, in order to sort different material mixtures with the device.  

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson and Singh as applied to claims 1 and 9, respectively above, and further in view of Jeffs (US 20080128002).

With regards to claims 7 and 15, Parkinson and Singh discloses all the elements of claims 1 and 9, respectively as outlined above. Parkinson and Singh do not disclose wherein transparent panels are provided in said housing, to permit observation of the separation process.
However Jeffs discloses wherein transparent panels are provided in said housing, to permit observation of a separation process (P0037). It would have been obvious to a person with ordinary skill in .


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson and Singh as applied to claims 1 and 9 respectively above, and further in view of Valerio (US 20070187299).

With regards to claims 8 and 16, Parkinson and Singh disclose all the elements of claims 1 and 9, respectively as outlined above. Parkinson and Singh do not disclose wherein the surface material of said separation ramp is chosen from the group consisting of HDPE (high density polyethylene), UHMW (ultra-high molecular weight polyethylene) and urethane.
However, Valerio discloses using urethane on a series of belts and slides in a sorting apparatus (P0063, L9-10). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use urethane as disclosed by Valerio on the separation ramp as disclosed by Parkinson, in order to reduce friction on the ramp, thus increasing efficiency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Prior Art Not Relied Upon
	Domingo et al (ES 1072214) also discloses a separator for mixed materials with a series of adjustable ramps. In addition to the video cited above, another video shows a similar system of ramps with an air supply impacting the seeds as recited by the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.L.B./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655